Mr. Justice CAMPBELL
delivered the opinion of the court.
The claimant applied to Micheltorena, in 1844, for a concession of five square leagues of land, lying in the valley of the Sacramento river, and bounded on the west by that stream. „ The petition was referred to Captain Sutter, who reported that the land was vacant.
The secretary reported, that the Governor having deferred any action upon petitions like the present, until he could make a visit to the region of the Sacramento and San Joaquin, it would be proper to dispose of this in the same manner.
*262The Governor so ordered, authorizing the applicant to take provisional possession, until he could make his visit. ■ The suit of the claimant was submitted to the board of commissioners on this testimony, and it was rejected, as invalid.
Upon appeal to the District Court, the claimant proved that he was a soldier in the war of Micheltorena, and an officer in one of the companies of Sutter. That the Governor acknowledged his services in that wax', and vex'bally recognised the validity of his claim for the land specified, and that it would be pex’fected by means of the “general title” of Sutter. The claimant also proved, that in March, 1845, two persons went upon the land, to make improvements under his claim. • That one of them shortly after retreated, from fear of the Indians; that the other (Julien) made some improvement and cultivation, and occupied the land twelve or fifteen months, when he was killed by-them. In the case of the United States v. Reading, 18 How., 1, it was px’oved that Julien occupied the land of that claimant.
• The merits of the claims arising under the general title of Sutter have been discussed in the cases of Nye and Bassett, reported in 21 How. R., 408, 412. This claim is in all respects similar; and, for the x-easons assigned in those cases, is invalid.
Decree reversed. Cause remanded, with directions to dismiss the petition.